 

Exhibit 10.3

 

[English translation from the original Russian language document]

 

July 1, 2013

To: Mr. Tsakhai Khairullaevitch Katsaev

 

Re:        TOT MONEY LLC, a company organized and existing under the laws of the
Russian Federation (the “Company” or “TOT Money”)

 

Dear Tsakhai Khairullaevitch,

 

You are kindly requested to confirm the following:

 

1. Ts.Kh. Katsaev shall guarantee that “Average Calculated Margin of 'TOT Money'
” of each month of the calendar year 2013 shall be not less than 11 (eleven)
percent starting from July 1, 2013.

 

2. For the purposes of this document, “Average Calculated Margin of 'TOT Money'”
shall mean with respect to “TOT Money” for each month of the calendar year 2013:

 

(i) in the numerator the difference between the sum of statements of
operators/aggregators and the amount of payments to partners (traffic
providers), calculated in accordance with data of billing system (a software and
hardware complex which is under control of Ts.Kh. Katsaev and being used by TOT
MONEY LLC and by Ts.Kh. Katsaev for determining the volume and the value of
traffic, including the amount of monetary funds to be paid to partners) and in
the denominator –

 

(ii) the sum of money confirmed by the statements of mobile phone
operators/aggregators for the same period (one month).

 

In order for the Average Calculated Margin of “TOT Money” to be effective, it
must be verified and confirmed by an independent third party (the “Independent
Third Party”). The Independent Third Party means any firm listed on Annex A or
any other internationally recognized accounting firm as unanimously agreed by
the participants of the Company, including any Affiliate of such firms.

 

3. Average Calculated Margin of “TOT Money” shall include the following expenses
(hereinafter referred to as the "Expenses of TOT MONEY LLC":

 

(i) No more than 3% (being calculated similarly to Average Calculated Margin of
“TOT Money” calculation) – expenses of TOT MONEY LLC related to payments of
remuneration to partners of TOT MONEY LLC in a manner convenient to them
("transport");

 

(ii) 3.5% (being calculated similarly to Average Calculated Margin of “TOT
Money” calculation) - permanent fixed costs related to operating activities of
TOT MONEY LLC (e.g., such sum when the traffic is less than 300,000,000 (three
hundred million) Russian rubles in each month may not exceed 10,000,000 (ten
million) Russian rubles, if the traffic shall increase or decrease you shall
provide full transparency of increasing and decreasing of operating expenses of
TOT MONEY LLC. Such expenses include the following costs:

 

 

 

 

1. Mandatory monthly payments to operators for the allocating and using short
service numbers, traffic transmission;

 

2. Services provided by OOO “Craft-Telecom” (SMS communicating)

 

3. Leasing of head-end-equipment, leasing of disc space (hosting), technical
telephony, leasing of communication links;

 

4. Offset of operator services on operating with short numbers (customer
recurring fees);

 

5. Labor compensation fund (including taxes):

 

6. Leasing of office spaces and workshops;

 

7. Communication services (telephony, internet) for rented premises;

 

8. Other office expenses (postal and express services, back-office/reception
servises, maintenance of office, acquiring and minor repairs of office
equipment, computer and household appliance, furniture);

 

9. Software for the office (online documentation for accountants and lawyers);

 

10. Other services, including call-center and operating of EDO and electronic
document management system;

 

11. Cash and settlements services and services of banks (operating account
services);

 

12. Obligatory payments to the budget (taxes and charges);

 

13. Other expenses starting from July 2013 in this column not more than
1,500,000 Russian rubles all changes upward shall require the consent of
participants of TOT MONEY LLC.

 

14. External consultants services in respect of highly specialized matters
directly related to the economic activity of the company (licensing, translation
services, etc.);

 

15. Services provided by involved companies (PSS Solution - Latvia, OOO
"SDSP-Grupp" - Petrozavodsk, Russia);

 

16. Interest on loans from banks and third parties, including payments arising
from the factoring agreement with OAO "Alfa-Bank".

 

4. The difference between Average Calculated Margin of «TOT Money» and the
Expenses of TOT MONEY LLC shall be allocated as follows:

 

__________________________

 

_____________ Ц.Х. Кацаев / Ts.Kh. Katsaev   ____________ С.В. Хабаров / S.V.
Khabarov _____________ О.П. Фирер / O.P. Firer   ____________ К.Л. Зарипов /
K.L. Zaripov

 

2

 

 

Any and all payments of the Remuneration of Ts.Kh. Katsaev shall be subject to
the limitations set forth in Paragraph 5 of this letter agreement.

 

After recovering of positive finance indexation of the Сompany in accordance
with Paragraph 5 of this letter agreement, the participants of TOT MONEY LLC
shall have the right to receive their share specified in this Paragraph 4 at any
time during the applicable month and in the end of such month can provide final
result of the settlements specified in this letter agreement.

 

5. The Parties acknowledge that as of June 30, 2013 the loss of TOT MONEY LLC
economic activity is equal to 124,654,736 (one hundred twenty-four million six
hundred fifty-four thousand seven hundred thirty six) Russian rubles, including:

 

- 87,000,000 Russian rubles - payments made with the consent of TOT MONEY LLC
participants to persons that had previously controlled the business of TOT MONEY
LLC;

 

- 22,000,000 Russian rubles – material losses resulted from acts of operators
with respect to TOT MONEY LLC;

 

- 15,654,736 Russian rubles – payments not made by TOT MONEY LLC in favor of
NETE LLC according to debt obligations incurred previously.

 

6. For the purposes of providing a possibility to continue TOT MONEY LLC
operations, the Parties shall establish the period necessary for recovering the
abovementioned loss in the amount of 124,654,736 (one hundred twenty-four
million six hundred fifty-four thousand seven hundred thirty six) Russian rubles
(the period necessary for recovering positive financial results of TOT MONEY
LLC), hereinafter referred to as the "Period."

 

The term of the Period is from July 1, 2013 until the recovery in full of the
abovementioned loss in the amount of 124,654,736 (one hundred twenty-four
million six hundred fifty-four thousand seven hundred thirty-six) Russian
rubles, that is achievement of positive financial results of TOT MONEY LLC.
During this Period, Ts.Kh. Katsaev agrees to forfeit any monetary funds which
would have been paid to him according to the letter agreement of January 14,
2013 signed by Ts.Kh. Katsaev, including a part specified in Paragraph 4 of this
letter agreement. During this Period, Ts.Kh. Katsaev shall be obligated to
transfer to the Company all monetary funds which should be paid to him under
this letter agreement. However from the end of Period, Ts.Kh. Katsaev will be
eligible to receive monetary funds which should be paid to him under the letter
agreement of January 14, 2013 signed by Ts.Kh. Katsaev, including the amounts
specified in Paragraph 4 of this letter agreement.

 

7. An obligation to pay a fine imposed by mobile phone operators on TOT MONEY
LLC shall be transferred to a content-provider (a partner) who caused such
fines.

 

_________________________

 

_____________ Ц.Х. Кацаев / Ts.Kh. Katsaev   ____________ С.В. Хабаров / S.V.
Khabarov _____________ О.П. Фирер / O.P. Firer   ____________ К.Л. Зарипов /
K.L. Zaripov

 

3

 

 

In the event of impossibility of paying the fine by the content-provider
(partner) who caused such fines, the obligation to pay the fine shall be imposed
on all content-providers (partners) of TOT MONEY LLC. For this purpose, the
amount of the fine shall be divided among all content-provider (partners)
proportionally to their respective ratios in TOT MONEY LLC's turnover.

 

8. In the event that a fine is imposed by mobile phone operators on TOT MONEY
LLC on the grounds that do not correspond to technical facts, the burden of
proving the unlawfulness of the fine shall be on Ts.Kh. Katsaev.

 

If as a result of submitting the conclusive evidence of a mistake, the fine is
not canceled by mobile phone provider, payment of the fine shall be made out of
the funds of TOT MONEY LLC.

 

9. The following agreement previously entered into with you shall be canceled
and shall be null and void ab initio:

 

The Company shall make a quarterly payment of 750,000 (seventy five hundred
thousand) United States Dollars to Mr. Tcahai Hairullaevich Katcaev to the
extent that TOT Money’s Average Calculated Margin during each quarter of the
calendar year 2013 meets the criteria set forth below:

 

Quarterly TOT Money’s Average Calculated Margin during a quarter of the calendar
year 2013 is at least 11 (eleven) percent.

 

10. Ts.Kh. Katsaev shall take all necessary and any possible actions so that all
monetary funds transferred to TOT MONEY LLC by Limited liability company “NET
ELEMENT RUSSIA” (NETE LLC) and by other persons related to NETE LLC after this
letter-agreement is signed would be immediately returned and replaced by
monetary funds provided to TOT MONEY LLC under factoring agreement.

 

11. Ts.Kh. Katsaev shall take all necessary and any possible actions so that net
income of TOT MONEY LLC would be withdrawn from turnover at the end of each
calendar month if it is not contrary to the interests and purposes of the
Company (as determined by the participants of TOT MONEY LLC).

 

12. This letter agreement (except the list of internationally recognized
accounting firms specified in Annex A to this letter agreement) and all other
agreements, executed in accordance with this letter-agreement is performed or
shall be performed in Russian language. In case of translating of this
letter-agreement or any of its provisions to another language or in case of
dispute arising in respect of meaning of any provision of this letter agreement,
the Russian version shall have precedence.

 

13. This letter agreement and any claims hereunder shall be governed by and
construed in accordance with the laws of the Russian Federation applicable to
contracts entered into in this jurisdiction and performed in it, and also shall
not be subject to any regulations or rules regarding the choice of law or
conflict of law that may cause the application of the laws of any jurisdiction
other than the laws of the Russian Federation.

 

______________________

 

_____________ Ц.Х. Кацаев / Ts.Kh. Katsaev   ____________ С.В. Хабаров / S.V.
Khabarov _____________ О.П. Фирер / O.P. Firer   ____________ К.Л. Зарипов /
K.L. Zaripov

 

4

 

 

14. This letter agreement constitutes the entire agreement between the parties
of this document by its subject matter and supersedes all prior agreements and
understandings relating thereto, whether oral or written, notwithstanding any
other provision of this letter agreement, to recover the positive financial
results of the Company (as set forth Paragraph 6 of this letter agreement),
after which all previous agreements are automatically renewed. None of the
parties hereunder shall, without the prior written consent of the other parties
to this letter agreement directly or indirectly assign, transfer of a security
interest holding in trust or otherwise directly or indirectly transfer all or
any part of its rights and obligations under this letter agreement. Except as
expressly provided herein, nothing in this letter agreement confers any rights
of any person who is not a party to this letter agreement or the heir or
authorized successor in interest of the party to this letter agreement. This
letter agreement may be signed and delivered (including by facsimile
transmission) in one or more counterparts, and by different parties of this
document in certain instances, each of them being signed and transmitted to be
considered as the original, but all of them together make up one and the same
agreement. Copies of the signed copies sent by facsimile or other electronic
transmission service shall be considered as original signed copies.

 

[The remaining part of page is left empty intentionally]

 

_____________ Ц.Х. Кацаев / Ts.Kh. Katsaev   ____________ С.В. Хабаров / S.V.
Khabarov _____________ О.П. Фирер / O.P. Firer   ____________ К.Л. Зарипов /
K.L. Zaripov

 

5

 

 

Please express your acceptance of the terms of this letter agreement by signing
and affixing the date on the two copies of this letter agreement and returning
one sined and dated copy of this letter agreement to the undersigned.

 

On behalf of the participants of TOT MONEY LLC:   /s/ Konstantin Leonidovitch
Zaripov   Konstantin Leonidovitch Zaripov   On behalf of NETE LLC:   /s/ Sergey
Valerievitch Khabarov  

General Director of NETE LLC

Sergey Valerievitch Khabarov

  On behalf of Net Element International, Inc.:   /s/ Oleg Pavlovitch Firer  

Chief Executive Officer of Net Element

International, Inc. Oleg Pavlovitch Firer

  /s/ Tsakhai Khairullaevitch Katsaev   Tsakhai Khairullaevitch Katsaev  
Accepted and agreed July 2, 2013

 

_____________ Ц.Х. Кацаев / Ts.Kh. Katsaev   ____________ С.В. Хабаров / S.V.
Khabarov _____________ О.П. Фирер / O.P. Firer   ____________ К.Л. Зарипов /
K.L. Zaripov

 

6

 

 

Annex A

 

1. ICLC

2. Alinga Consulting and Audit, LLC

3. Audit Firm Femida Audit LLC

4. AuditProfit LLC

5. Benefit Management & Consulting

6. CJSC The Independent Consulting Group "2K Audit - Business Consulting"

7. Ernst & Young LLC

8. 'Finances M' close company

9. Intercom-Audit

10. Interexpertiza LLC

11. Nexia Pacioli

12. OOO Moore Stephens

13. Rosexpertiza LLC

14. RSM Top-Audit Limited Liability Company

15. UHY Yans-Audit, LLC

16. ZAO BDO

17. ZAO KPMG

18. ZAO PricewaterhouseCoopers Audit

19. ZAO Deloitte & Touche

 

On behalf of the participants of TOT MONEY LLC:   /s/ Konstantin Leonidovitch
Zaripov   Konstantin Leonidovitch Zaripov   On behalf of NETE LLC:   /s/ Sergey
Valerievitch Khabarov  

General director of NETE LLC

Sergey Valerievitch Khabarov

  On behalf of Net Element International, Inc.:   /s/ Oleg Pavlovitch Firer  

Chief Executive Officer of Net Element

International, Inc. Oleg Pavlovitch Firer

  /s/ Tsakhai Khairullaevitch Katsaev   Tsakhai Khairullaevitch Katsaev  
Accepted and agreed July 2, 2013

 

_____________ Ц.Х. Кацаев / Ts.Kh. Katsaev   ____________ С.В. Хабаров / S.V.
Khabarov _____________ О.П. Фирер / O.P. Firer   ____________ К.Л. Зарипов /
K.L. Zaripov

 

7

 